Case 2:20-cv-00220-JPH-MJD Document 30 Filed 11/10/20 Page 1 of 2 PageID #: 96




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

LLOYD T. ELDER, SR.,                                  )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     No. 2:20-cv-00220-JPH-MJD
                                                      )
KEISHA DOBSON, et al.                                 )
                                                      )
                              Defendants.             )

                                Order Denying Motion for Update

       In his motion for update, plaintiff Lloyd Elder asks the Court to rule in his favor because

defendants Keisha Dobson and Laura Smith have not yet appeared and answered the complaint.

That request, dkt. [29], is denied. The Court first attempted to effect service on them by sending

them Notice of Lawsuit and Request to Waive Service of a Summons Forms. Because they did not

respond and therefore did not waive service of a summons, the Court has directed the United States

Marshal to serve them with a summons, but that service is not yet complete. Dkt. 25. Because the

defendants have not yet been served with a summons, they are not in default and it is not

appropriate to issue judgment in the plaintiff's favor.

SO ORDERED.
Date: 11/10/2020




                                                 1
Case 2:20-cv-00220-JPH-MJD Document 30 Filed 11/10/20 Page 2 of 2 PageID #: 97




Distribution:

LLOYD T. ELDER, SR.
KNOX COUNTY LAW ENFORCEMENT CENTER
2375 South Old Decker Road
Vincennes, IN 47591




                                      2
